Citation Nr: 1624926	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee retropatellar pain.  

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee retropatellar pain.  

3.  Entitlement to service connection for bilateral shoulder disorders, to include as secondary to the service-connected bilateral knee disabilities. 

4.  Entitlement to service connection for bilateral elbow disorders, to include as secondary to the service-connected bilateral knee disabilities.

5.  Entitlement to service connection for bilateral wrist disorders, to include as secondary to the service-connected bilateral knee disabilities.

6.  Entitlement to service connection for bilateral hand disorders, to include as secondary to the service-connected bilateral knee disabilities.
7.  Entitlement to service connection for bilateral hip disorders, to include as secondary to the service-connected bilateral knee disabilities.

8.  Entitlement to service connection for bilateral ankle disorders, to include as secondary to the service-connected bilateral knee disabilities.

9.  Entitlement to service connection for bilateral foot disorders, to include as secondary to the service-connected bilateral knee disabilities. 

10.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral knee disabilities.

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1983 and from June 1984 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Board remanded the case for further development.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

In a correspondence dated in November 2013, the Veteran raised the issues of service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral knee disabilities and service connection for an acquired psychiatric disorder, to include as secondary to the service-connected bilateral knee disabilities.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for increased ratings for his service-connected right knee and left knee disabilities, at his September 2014 videoconference hearing, the Veteran indicated that when starting from a bent knee position and having his body or any significant weight on his knees, it was difficult lifting himself up.  He reported that he had difficulty doing squats and that he had to hold on to something to get up.  He noted that he had "given up" having flexibility and strength in his knees.  He also stated that his knees popped and clicked all the time.  The Veteran's last examination for his service-connected knee disabilities was in November 2013.  Because there may have been changes in the Veteran's condition since the last VA examination, a new VA knee examination would assist in fully and fairly evaluating the Veteran's claims for an increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claims for service connection for bilateral shoulder disorders, for bilateral elbow disorders, for bilateral wrist disorders, for bilateral hand disorders, for bilateral hip disorders, for bilateral ankle disorders, for bilateral foot disorders and for tinnitus, the Veteran contends that the claimed conditions are the result of his service-connected knee disabilities.  

Of note, secondary service connection may be established when a service-connected disability proximately causes a nonservice-connected disability or aggravates a nonservice-connected disability.  Specifically, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

At the Veteran's September 2014 videoconference hearing, he stated that he had difficulty getting up from a seated position due to the pain in his knees.  Because of knee disabilities, it put extra strain on his wrists and hands, as well as his elbows and shoulders to get up.  He also noted that trying to stand up also affected his ankles.  He stated that he had to adjust his stride because of his knee pain, which affected his hips.  The Veteran also noted that he experienced ringing in his ears due to the medication that he was taking for his service-connected bilateral knee disabilities.  

Based on the above evidence, the Board finds that a remand is required to afford the Veteran a new examination that adequately addresses the claimed secondary relationship between any bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hand, bilateral hip, bilateral ankle, bilateral foot and tinnitus disorders found upon examination and the Veteran's service-connected knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, the Veteran noted the he was being treated by a private examiner.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran after securing any necessary authorization from him. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating any and all of his remanded claims.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the disabilities.

All efforts to obtain the identified records must be fully documented in the claims file.

2.  Obtain relevant VA treatment records from the Lexington VA Medical Center since December 2015.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left and right knee disabilities.  The entire electronic claims file must be reviewed by the examiner.

The examiner must perform appropriate range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner must note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking. 

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA joint examination by an appropriate medical professional to determine the nature and etiology of any current bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hip and bilateral ankle disorders.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hip and bilateral ankle disorder(s) was/were caused by the Veteran's service-connected bilateral knee disabilities?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder, bilateral elbow, bilateral wrist, bilateral hip and bilateral ankle disorder(s) was/were aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected bilateral knee disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected bilateral knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current bilateral hand and bilateral foot disorders.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hand and bilateral foot disorder(s) was/were caused by the Veteran's service-connected bilateral knee disabilities?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hand and bilateral foot disorder(s) was/were aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected bilateral knee disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected bilateral knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed tinnitus disorder.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is asked to specifically address the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus disorder was caused by the Veteran's service-connected bilateral knee disabilities, to include medication taken for his knees?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus disorder was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected bilateral knee disabilities, to include medication taken for his knees?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected bilateral knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




